DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 6, the phrase, “The motor controller of Claim 5, wherein said processing device is further configured to: detect a failure event has occurred; and suspend updating the operating information stored in said memory device” is unclear as to “suspending updating…” as is not taught anywhere in the specification.
As to claim 7, the phrase, “The method of Claim 12, further comprising:
detecting, by the processing device, that a failure vent has occurred; and suspending said updating”, is unclear as to “suspending said updating” as is not taught anywhere in the specification.
Appropriate correction and clarification is required.

Objection to Specification
3. The disclosure is objected to because of the following informalities:
As to claim 6, the phrase, “The motor controller of Claim 5, wherein said processing device is further configured to: detect a failure event has occurred; and suspend updating the operating information stored in said memory device” is unclear as to “suspending updating…” as is not taught anywhere in the specification.
As to claim 7, the phrase, “The method of Claim 12, further comprising:
detecting, by the processing device, that a failure vent has occurred; and suspending said updating”, is unclear as to “suspending said updating” as is not taught anywhere in the specification.
Appropriate correction and clarification is required.
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Discenzo et al. (US 5,917,428 and Discenzo hereinafter.)
As to claim 1, a motor controller for an electric motor, said motor controller comprising:
an enclosure;
a processing device disposed within said enclosure and configured to:
control the electric motor; and 

a memory device disposed within said enclosure and communicatively coupled to said processing device, said memory device configured to receive and store the operating information collected during operation of the electric motor; and
a communication interface disposed within said enclosure and communicatively coupled to said processing device and said memory device, said communication interface configured to enable access to the operating information stored on said memory device by a computing device disposed remotely from the electric motor.
 	(Discenzo teaches (figs.1-9) a motor controller such as a motor diagnostic unit 12 for an electric motor 30 (See figs.1-2), said motor controller 12 comprising:
an enclosure 40 (See fig.2);
a processing device such as a microprocessor 56 disposed within said enclosure 40 (see figs.2, 3) and configured to:
control the electric motor 30 such as motor diagnostics control to determine health and motor condition monitoring via control methods (via figs. 4, 5, 6. 7, 8  & 9, (col.2, lines 9-32), (col.3, lines 62-65), (col.6, lines 36-67) & (col.7, lines 1-44)); and 
collect operating information such as flux, temperature, current, voltage, vibration (via  sensors 80, 82, 84, 86, 88, 90, 92 (see fig.3, (col.4, lines 21-67), (col.5, lines 1-24)) from the electric motor 30 during operation of the electric motor 30;

a communication interface 54 disposed within said enclosure (figs.1-3, (col.3, lines 34-62)) and communicatively coupled to (via communication port 50, see figs.2-3) said processing device 56 and said memory device 58, said communication interface 54 configured to enable access to the operating information stored on said memory device 58 by a computing device such as a remote computer 14 (figs.1-2, 4, (col.7, lines 58-67) & (col.8, lines 20-24) disposed remotely from the electric motor 30.)
As to claim 2, the motor controller of Claim 1, wherein said communication interface comprises a connector configured to receive a cable couplable to the computing device to form a direct physical connection with the computing device.
(Discenzo teaches (figs.1-9) a motor controller such as a motor diagnostic unit 12, wherein said communication interface 54 comprises a connector 50 (figs.1, 2, 3 & 4 & col.3, lines 34-40) configured to receive a cable 20 (figs.1-2, 4) couplable to the computing device such as a computer 14 to form a direct physical connection with the computing device 14.)

(Discenzo teaches (figs.1-9) a motor controller such as a motor diagnostic unit 12, wherein said processing device 56 is further configured to collect at least one of a voltage, a current, a temperature (via  corresponding sensors 90, 88, 82, 84, 86, (see fig.3, (col.4, lines 21-67), (col.5, lines 1-24).)
As to claim 4, the motor controller of Claim 1, wherein said processing device is further configured to collect data indicating a fault event has occurred.
(Discenzo teaches (figs.1-9) a motor controller such as a motor diagnostic unit 12, wherein said processing device 56 (figs.2-3, 4) is further configured to collect data indicating a motor fault condition has occurred, see fig.5, (col.6, lines 36-67), (col.7, lines 1-44) & (col.8, lines 20-67).)
As to claim 5, The motor controller of Claim 1, wherein said processing device is further configured to update, in said memory device, the operating information at periodic intervals.
(Discenzo teaches (figs.1-9) a motor controller such as a motor diagnostic unit 12, wherein said processing device 56 (figs.2-3, 4) is further configured to update, in said memory device 58, the operating information, flux, voltage, current, as sampled/polled  (processor 56 updates in memory 58 various operating data received via A/D converter 78, see fig.3, (col.6, lines 35-67) & col.7, lines 1-35).)

controlling, by a processing device disposed local to the electric motor, operation of the electric motor to generate the operating information;
writing the operating information to a memory device disposed local to the electric motor;
transmitting the operating information to a computing device disposed remotely from the electric motor and coupled to the electric motor via a communication interface, for at least one of storage or display at the computing device.
(Discenzo teaches (figs.1-9) a method (figs.5-8) of collecting operating information such as flux, temperature, current, voltage, vibration (via  sensors 80, 82, 84, 86, 88, 92 (see fig.3, (col.4, lines 21-67), (col.5, lines 1-24)) for an electric motor 30, said method comprising:
controlling, by a processing device such as a microprocessor 56 (figs.2-3) disposed local to the electric motor 30, operation of the electric motor 30 to generate the operating information such as flux, temperature, current, voltage, vibration (see fig.3, (col.4, lines 21-67), (col.5, lines 1-24));
writing the operating information to a memory device 58 (figs.2-3, (col.3, lines 62-65)) disposed local to the electric motor 30, (“Discenzo teaches the processor unit 56 utilizes a data memory 58 to perform various calculations and to store variables…”, see (col.5, 
transmitting (via UART 100, see figs.1, 2, 3, (col.5, lines 24-32))) the operating information to a computing device such as a computer 14 disposed remotely from the electric motor 30 and coupled to the electric motor 30 via a communication interface 54 (see figs.1, 2, 3, (col.3, lines 34-62) & (col.7, lines 45-67)), for at least one of storage or display (see figs.2, 4) at the computing device 14.)
As to claim 9, the method of claim 8, further comprising connecting the electric motor to the computing device with a cable for transmission of the operating information via the cable.
(Discenzo teaches (figs.1-9) a method (figs.5-8) further comprising connecting the electric motor 30 to the computer 14 with a cable 20 (figs.1-2, 4, (col.3, lines 21-48)  for transmission (via UART 100, fig.3) of the operating information (vibration, flux, voltage, current parameter values, see (col.7, lines 45-67), figs.4-5) via the cable 20.)
As to claim 10, the method of claim 8, further comprising collecting at least one of a voltage, a current, a torque, a time, a power, a temperature, or a speed for the electric motor.
(Discenzo teaches (figs.1-9) a method (figs.5-8) further comprising processing device 56 configured to collect at least one of a voltage, a current, a temperature (via  
As to claim 11, the method of claim 8 further comprising collecting data from the electric motor indicating a fault event has occurred.
(Discenzo teaches (figs.1-9) a method (figs.5-8) further comprising a processing device 56 (figs.2-3, 4) collecting data from motor 30 (via sensors 90, 88, 82, 84, 86, fig.3) indicating a motor fault condition has occurred (see fig. 5, (col.6, lines 36-67), (col.7, lines 1-44) & (col.8, lines 20-67).)
As to claim 12, the method of claim 8, wherein writing the operating information to the memory device comprises updating the operation information written to the memory device at period intervals.
(Discenzo teaches (figs.1-9) a method (figs.5-8) wherein a processor 56 (fig.3) writing the operating information such as utilizes a data memory 58 to perform various calculations and to store operating data such as flux, voltage, current, temperature, (received via sensors 90, 88, 82, 84, 86 & via A/D converter 78, see fig.3, (col.4, lines 20-67), (col.5, lines 1-29)) comprises the processing device 56 (figs.2-3, 4) updating in the memory device 58, the operating information such as flux, voltage, current, as sampled/polled  (see fig.3, (col.6, lines 35-67) & col.7, lines 1-35).)



Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5. Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Discenzo in view of Dister et al. (US Patent No. 6,041,287 and Dister hereinafter.)
As to claim 7, the motor controller of Claim 1, wherein said memory device comprises at least one random access memory device.
(Discenzo teaches a motor controller such as a motor diagnostic unit 12, wherein having a memory device 58.
Discenzo does not mention at least one random access memory device.
Dister teaches a motor diagnostic unit 230 (fig.16) wherein a memory device 267 comprises at least one random access memory device (see fig.17a, (col.17, and lines 19-38).
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have at least one random access memory device of Dister in the system of Discenzo because greater speed in performing on line machine diagnosis is afforded, (see Dister, (col.2, lines 58-65), ((col.4, lines 35-37).)

(Discenzo teaches (figs.1-9) a method (figs.5-8) wherein a processor 56 (fig.3) writing the operating information such as utilizes a data memory 58 to perform various calculations and to store operating data such as flux, voltage, current, temperature, (received via sensors 90, 88, 82, 84, 86 & via A/D converter 78, see fig.3, (col.4, lines 20-67), (col.5, lines 1-29).
Discenzo does not mention said writing to a random access memory device.
Dister teaches a method (see figs.1-24, (col.5, lines 9-37)) having a motor diagnostic unit 230 (fig.16) wherein a memory device 267 comprises at least one random access memory device, wherein the operating data are loaded (see fig.17a, (col.17, and lines 19-38).
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have writing to a random access memory device of Dister in the system of Discenzo because greater speed in performing on line machine diagnosis is afforded, (see Dister, (col.2, lines 58-65), ((col.4, lines 35-37).)

Allowable Subject-Matter
Claims 6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Discenzo et al., US 5,917,428) fails to teach (see relative claims 6, 13) “suspend updating the operating information stored in said memory device” in relative to “detect a failure event has occurred”.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Canda et al. (US 6,297,742 B1) teaches (figs.1-10, abstract, (col.4, lines 23-35)) a machine monitor 100 to determine the health and operating status of the machine/motor 102.
b) Davis et al.(US 7,602,132 B2) teaches (figs.1-4, abstract) methods and system for motor drive information capture.
c) Bowers et al. (US 6,529,135 B1) teaches (figs.1-8, abstract) integrated electric motor monitor.
d) Unsworth et al. (US 6,640,196 B1) teaches (figs.1-26, abstract) system and method for motor fault detection by space vector angular fluctuation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			02/03/2022